Citation Nr: 1109294	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-42 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran, in written statements, contends that he currently suffers from bilateral hearing loss and tinnitus as a result of noise exposure while serving with an artillery unit in service.  Specifically, the Veteran reports that while stationed at Quann Tri, South Vietnam, with the Headquarters and Headquarters Battery (HHB), 5th Battalion, 4th Artillery, 5th Infantry Division, he was the battalion surgeon and was exposed to 155 millimeter howitzers as part of his daily activities.

The Veteran's service records show that, prior to service in Vietnam, the Veteran was attached to the HHB 5th Battalion, 4th Artillery, 5th Infantry Division in Fort Carlson, Colorado, as a battalion surgeon.  Approximately three weeks prior to departing for Vietnam, the Veteran was transferred to Headquarters and Headquarters Company (HHC), 1st Infantry Brigade, in Fort Carson, Colorado, with a military occupational specialty of preventive medicine officer.  The Veteran then served in Vietnam for approximately seven months as a preventive medicine officer attached to HCC, 1st Infantry Brigade, before returning to the United States.  His service medical records are negative for any complaints or clinical findings of hearing loss or tinnitus.

A July 1969 separation examination shows normal hearing, bilaterally, as determined by audiometric testing, and the Veteran did not report any history of hearing-related disabilities at separation.

The Veteran is competent to state that he experienced in-service noise exposure.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA treatment records show treatment for otitis in May 2007.  The Veteran reported that he was seen by an ear, nose, and throat (ENT) specialist in April 2007 for cerumen disimpaction, and shortly thereafter, he developed infection in the left ear with drainage.  He reported that an ENT in Washington, D.C., informed him that he had a perforated ear drum and prescribed antibiotics.  The Veteran did not report pain or drainage at the time of the May 2007 VA treatment.  On examination, the right tympanic membrane was cloudy and there was cerumen in the ear canal.  The left ear tympanic membrane was not visualized due to cerumen and a tortuous ear canal.  The VA physician diagnosed otitis and referred the Veteran for follow up with an ENT specialist.

A review of private medical records shows treatment for ear-related problems in July 2007.  At that time, the Veteran reported a history of left-sided otitis media a few months prior.  He had experienced copious otorrhea and was diagnosed with a tympanic membrane perforation.  He was treated with antibiotics and was left with a tympanic membrane perforation, mild fullness, and hearing loss.  He had been scheduled for a tympanoplasty, but canceled it upon learning that he would have to cease taking medication required for an unrelated medical condition.  At the time of the July 2007 treatment, the Veteran reported that he still felt his hearing was decreased the left ear and that he had mild fullness in the left ear.  However, he had no more otorrhea and denied tinnitus and vertigo.  He reported a history of recurrent cerumen impactions but not ear infections.

Upon physical examination, the right ear had a mild cerumen impaction, which was removed without difficulty.  The left ear was noted to have a tortuous canal, and, upon removal of the cerumen, the tympanic membrane was noted to have a 25 to 30 percent posterior superior perforation.  The middle ear was healthy in appearance.  Audiometric testing revealed mildly asymmetric mixed hearing loss on the left more than the right.  The right ear was noted to be essentially normal through 2000 Hertz with a severe sensorineural hearing loss in the higher frequencies.  The left ear was noted to have moderate to severe mixed hearing loss supported by decreased mobility in the tympanogram.  Word recognition ability was recorded as 96 to 100 percent in the right ear and 100 percent in the left ear.  The private physician's impression was mixed hearing loss and tympanic membrane perforation due to recent otitis media.

The Veteran has also submitted in support of his claim a May 2010 private medical opinion from the ENT physician who treated him in July 2007.  The physician indicated that he had treated the Veteran for a number of years for hearing loss and tinnitus.  He noted that the Veteran had a history of significant noise exposure while in the military, and age-related risk factors.  Physical examination of the ears was essentially normal other than recurrent cerumen impactions, which did not significantly impact hearing once removed.  The physician indicated that full audiological evaluation revealed a severe high frequency sensorineural hearing loss above 2000 Hertz, and that the Veteran's last audiogram of April 2009 revealed a classic upsloping in the highest frequencies consistent with noise-induced hearing loss.  The physician then opined that the Veteran's hearing loss and tinnitus were as likely caused by noise exposure as age, and further noted that the severity of the Veteran's hearing loss while still in his 60s revealed likely early damage to the cochlear system due to his noise exposure.

The Veteran has not yet been afforded a VA examination to determine the severity or etiology of his claimed hearing loss and tinnitus.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board finds that, despite the lack of evidence showing in-service treatment or complaints related to hearing loss or tinnitus, and despite the lack of evidence establishing noise exposure in service, the Veteran is competent as a lay person to provide testimony regarding in-service noise exposure and ringing in the ears.  In addition, as a physician, the Veteran is competent to provide evidence relating to diagnosis and etiology of disorders.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  In light of the evidence indicating in-service noise exposure, evidence of current treatment for bilateral hearing loss and tinnitus, and the May 2010 opinion provided by an ENT physician indicating that the Veteran's current hearing loss is consistent with noise-induced hearing loss, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2010).

The Board acknowledges that the May 2010 opinion provides a positive link between the Veteran's bilateral hearing loss and tinnitus and his active service, and that the positive opinion is the only one of record.  The Board further acknowledges that it may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Furthermore, the probative weight given to a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

However, the Board also notes that the value of a physician's statement is dependent, in part, upon the extent to which it shows clinical data or other rationale to support his opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995); Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

Here, there is no indication that the physician examined the Veteran's claims file with the service records, which are negative for findings or diagnoses related to hearing disabilities.  The private physician apparently reached the May 2010 opinion linking the Veteran's hearing disabilities to service after relying on the Veteran's subjective history of "significant noise exposure" in service.  The private physician also failed to adequately explain the basis for his May 2010 opinion, as the opinion is contradicted by his earlier July 2007 treatment note which indicates that the Veteran denied a history of tinnitus and appears to attribute the Veteran's hearing loss to his then-recent otitis media and tympanic membrane perforation.

It is the Board's responsibility to judge the credibility of a Veteran's reports of in-service injuries or post-service continuity.  The Board is not, however, in a position to determine medical facts, and instead must rely on medical experts for these opinions.  Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the Board finds the May 2010 opinion offered by the private ENT physician to be insufficient, the Veteran's claim must be remanded and an additional etiological examination and opinion obtained.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).
 
Additionally, remand is warranted in order to obtain outstanding pertinent treatment records.  When a claimant brings the existence of pertinent medical records to VA's notice, VA has a duty to assist the Veteran in developing his claim by attempting to obtain the records.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The May 2010 correspondence from the private ENT physician references treatment of the Veteran for which no records have been associated with the claims file.  Specifically, the physician indicated treatment of the Veteran for tinnitus, which is not evidenced in the record, and audiological evaluation in April 2009.  Therefore, efforts should be made by the RO to obtain any outstanding private treatment records related to treatment for any ear-related disability, including hearing loss, tinnitus, otitis, and tympanic membrane perforation. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization, obtain private treatment records from any provider identified by the Veteran, to include Daniel J. McKenna, M.D., and Ear, Nose & Throat Specialists of Florida.  All reasonable attempts should be made to obtain such records and all attempts to secure the records must be documented in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or are unavailable.  Then, notify the Veteran and associate the notice in the record.  

2. Obtain records of any and all VA treatment for hearing loss, tinnitus, or any other ear-related disabilities, from the Bay Pines VA Healthcare System.

3. After completion of the above, schedule the Veteran for a VA examination to evaluate and determine the etiology of any bilateral hearing loss and tinnitus.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any hearing loss or tinnitus is causally or etiologically related to claimed in-service noise exposure.  The examiner should address the private medical evidence of record, including the May 2010 opinion and the July 2007 treatment record.  The examiner must also consider the Veteran's statements regarding in-service noise exposure and tinnitus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the examiner should interpret the private audiogram of record, which is in graph form.  Kelly v. Brown, 7 Vet. App. 471 (1995).

4. Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


